Opinion by
Beaver, J.,
The certificate issued by the defendant to the plaintiff is the contract between them. The rights of both parties are to be determined thereunder. The interpretation of the provisions of this certificate was for the court. The only questions involved in the case are those concerning its interpretation. The first is under the proviso as to the payment of sick benefits and the second under the eleventh condition as to the surrender of certificate and receipt book. The latter was held by the trial judge in the court below to relate to the repayment of the weekly payments or premiums paid by the assured, in case of a cancelation of the certificate, and not to the payment of sick benefits under the general provisions thereof. In this we think he was correct. If the certificate was not canceled and the beneficiary continued to pay his weekly assessments or instalments provided for in the certificate, it was necessary for him to have his receipt book and also to retain the certificate as the evidence of his membership in the company. As to the interpretation of the proviso relating to sick benefits, we think the trial judge was also correct. That proviso is as follows: “ Provided, however, that in case sickness or accident or death should occur to the member named in this certificate within the first twenty weeks from the date of this certificate, the society shall return the premiums that have been paid and .cancel this certificate. After twenty weeks from the date of this certificate, the full weekly sick benefit and one half the funeral benefit will be paid; and, after one year from the date of this certificate, the entire funeral benefit will be paid.” It is admitted that the plaintiff’s *372sickness began within twenty weeks from the elate of the certificate. It was undoubtedly within the power of the company to have canceled the contract. It was not bound to do so, however. It did not do so but received two weekly instalments after the expiration of twenty weeks from the date of the certificate. The plaintiff claimed sick benefits after the expiration of twenty weeks. The trial judge in the court below allowed a recovery for sick benefits after the expiration of twenty weeks from the date of the certificate and prior to the institution of the suit. There is no provision in the certificate confining the beneficiary to sick benefits for a sickness beginning after the expiration of twenty weeks from the date of the certificate. Although true it is that the defendant wou|d have the right, in case sickness occurred within the twenty week period, to cancel the certificate, having waived this right and having accepted from the plaintiff the weekly payments provided for in the certificate after the expiration of twenty weeks, it was bound to pay in accordance with the terms of the contract full weekly sick benefits after twenty weeks from the date of the certificate. It is alleged, however, that the plaintiff waived the right to these sick benefits. We do not think so. Jocinski, the agent of the defendant who took the risk, testified: I told him the same time I insured him that he must wait twenty weeks, before he would get his benefit. I did not tell him that once but five or six times before he understood me. Country people do not understand quick the first time and I told him five or six times plainly that he must wait twenty weeks before he is beneficial.” After the sickness occurred, he says: “ I told him that he could not receive no money for this sickness.” Evidently this agent, as did the other officers of the company, interpreted the contract one way, before it was made, and in a different way after its provisions became operative. Leaving out of view the difficulty which the plaintiff had in understanding the English language and which renders doubtful just what he did assent to, the most that can be said is that he assented to an interpretation placed upon the contract by the defendant or its agents. He did not surrender any rights thereunder. Pie made no new contract. He waived no remedy. Both parties claim to have a judicial interpretation of their rights under the contract as contained in the certificate. The *373question as to whether or not the plaintiff was sick after the expiration of twenty weeks from the date of the policy was left to the jury. The interpretation by the court below of the certificate as to both questions involved in the case was in our opinion correct. The defendant’s point that “ under all the evidence, the verdict must be for the defendant ” was properly negatived, and the only question of fact was submitted to the jury, whose finding thereon should stand. The judgment is affirmed.